Name: Commission Regulation (EEC) No 832/90 of 30 March 1990 amending Council Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 86/46 Official Journal of the European Communities 31 . 3 . 90 COMMISSION REGULATION (EEC) No 832/90 of 30 March 1990 amending Council Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3878/87 of 18 December 1987 on the production aid for certain varieties of rice ('), as last amended by Regulation (EEC) No 823/89 (2), and in particular Article 2 (3) thereof, Whereas, in accordance with the abovementioned Regula ­ tion and Commission Regulation (EEC) No 2580/88 of 17 August 1988 laying down the rules for amending the list of rice varieties set out in Annex B to Regulation (EEC) No 3878/87 (3), from the 1988/89 marketing year, only those varieties of rice meeting the morphological characteristics set out in Article 2 ( 1 ) of that Regulation and certain qualitative characteristics may be listed in Annex B to Regulation (EEC) No 3878/87 ; Whereas the analyses of samples of the varieties which are the subject of applications for inclusion in the abovemen ­ tioned list have been conducted and whereas the findings result in changes in the list in question ; Article 1 Annex B to Regulation (EEC) No 3878/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 365, 24. 12. 1987, p. 3 . 0 OJ No L 86, 31 . 3 . 1989, p. 63. (3) OJ No L 230, 19. 8 . 1988, p. 8 . 31 . 3. 90 Official Journal of the European Communities No L 86/47 ANNEX List of varieties Bluebelle E Lemont Rea Star, Thaibonnet : L 202 Graldo